*746Contrary to the plaintiff’s contention, the Supreme Court properly granted the defendant’s motion, inter alia, pursuant to CPLR 3211 (a) (1) to dismiss the complaint. The documentary evidence submitted by the defendant conclusively established that the alleged loss suffered by the plaintiff was not covered by the subject title insurance policy (see CPLR 3211 [a] [1]; Vigilant Ins. Co. v Bear Stearns Cos., Inc., 10 NY3d 170, 177 [2008]; Goshen v Mutual Life Ins. Co. of N.Y., 98 NY2d 314, 326 [2002]).
The plaintiff’s remaining contentions are without merit. Skelos, J.B, Leventhal, Lott and Miller, JJ., concur.